UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 22, 2011 FluoroPharma Medical, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 333-151381 20-8325616 (State or OtherJurisdiction (Commission File Number) (IRS Employer Identification No.) of Incorporation) 500 Boylston Street, Suite 1600 Boston, MA (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (617) 482-2333x122 (Former name or former address, if changed since last report) Copies to: Marc J. Ross, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c) Item 1.01 Entry into a Material Definitive Agreement On June 22, 2011, FluoroPharma Medical, Inc. (“FPI”) entered into a securities purchase agreement with accredited investors for the sale and issuance of an aggregate of 1,976,351 shares of its common stock, par value $.001 per share (the “Common Stock”) and 691,723 warrants to purchase Common Stock in a private placement (the “Private Placement”) at a price of $0.83 per share for aggregate gross proceeds of $1,640,371.The warrants are exercisable at an exercise price of $1.33. The Company entered into a registration rights agreement with the investors agreeing to file a registration statement within 60 days of the closing and to have the registration statement declared effective within 150 days of the closing, if the registration statement is not subject to a full review by the U.S. Securities Exchange Commission (“SEC”) and within 180 days of the closing if the registration statement is subject to a full review by the SEC.Noble Financial Capital Markets, Monarch Capital Group, LLC, and Burnham Hill Partners LLC (the “Placement Agents”), served as the placement agents in connection with the Private Placement. The Placement Agents received cash fees of 7% and an aggregate of 157,598 five-year warrants to purchase shares of common stock at a price of $.0001. The Company granted the Placement Agents piggy-back registration rights with respect to the shares underlying the Warrants. The Company relied upon an exemption from registration afforded by Section4(2) of the Securities Act of 1933, as amended and Rule506 of RegulationD promulgated under the Securities Act of 1933, as amended. The foregoing descriptions of the securities purchase agreement, registration rights agreement and warrant are only summaries and are qualified in their entirety by reference to the full text of the securities purchase agreement, registration rights agreement and warrant, which are filed as Exhibits10.1, 10.2 and 4.1 respectively, to this Current Report on Form 8-K, which is incorporated by reference into this Item1.01. This Current Report on Form 8-K does not constitute an offer to sell nor a solicitation of an offer to buy any security and shall not constitute an offer, solicitation or sale in any jurisdiction in which such offer, solicitation or sale would be unlawful. Item 3.02 Unregistered Sales of Equity Securities. The information provided in Item 1.01 is incorporated in this Item 3.02 by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Securities Purchase Agreement, dated June 22, 2011, by and among FluoroPharma Medical, Inc. and the investors identified therein Registration Rights Agreement, dated June 22, 2011 Form of Warrant Press Release dated June 23, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 24, 2011 FluoroPharma Medical, Inc. By: /s/ Johan M. (Thijs) Spoor Johan M. (Thijs) Spoor CEO, President and CFO
